DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/18/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  In line 11, change “p-type group” to - - Mg dopant - - to maintain consistency within claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the term "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(h).  As a preliminary matter and as-written, it is unclear whether “optionally” modifies the “method consists of steps (a)-(c)” or the “followed by cooling step.”   Thus, it is unclear whether steps (a)-(c) are optional or the “followed by cooling” step is optional.  Additionally, if “optionally” modifies the “followed by cooling” step, the metes and bounds of the claim are unclear because the step may or alternatively may not be exercised if optional.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockman et al. (U.S. 2002/0157596 A1; “Stockman”) in view of Kryliouk et al. (U.S. 6,218,280 B1; “Kryliouk”).
Regarding claim 1, Stockman discloses a method comprising:
(a) Annealing, in situ, a film of a group III-Nitride semiconductor comprising a p-type dopant formed via metalorganic chemical vapor deposition (MOCVD) at a first temperature (“typically to around 1000°C”; [0026]) for a first period of time under an atmosphere comprising NH3 (Examiner notes the “first temperature” is read as corresponding to the formation temperature) ([0026]); and
(b) Cooling, in situ, the film of the group III-Nitride semiconductor to a second temperature (room temperature) that is lower than the first temperature ([0028], [0030]) under an atmosphere comprising N2 in the absence of NH3 ([0029]), to form an activated p-type group III-Nitride semiconductor film ([0036]).
Yet, Stockman does not disclose during step (a), the atmosphere comprises N2 ([0036]).  However, Kryliouk discloses forming a group III-Nitride semiconductor by MOCVD using N2 as a carrier gas (col 8, lines 56-60).  This has the advantage of being able to modify the deposition rate and the properties of the formed film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Stockman with the atmosphere comprising N2 during step (a), as taught by Kryliouk, so as to utilize a carrier gas to be able to modify the deposition rate and the properties of the III-Nitride semiconductor.
Regarding claim 2, Stockman discloses the group III element is Ga ([0026]-[0027]).
Regarding claim 3, Stockman discloses the p-type dopant is Mg ([0026]).
Regarding claim 4, Stockman discloses the first temperature is within the range of 900°C to 1100°C (“around 1000°C”; [0026]) but does not disclose the first period of time is in a range from 30 seconds to 5 minutes.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a first period duration between the range of 30 seconds and 5 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Stockman discloses the atmosphere during step (a) is free of H2 ([0026]).
Regarding claim 8, Stockman discloses the atmosphere during step (b) consists of N2 ([0029]).
Regarding claim 9, Stockman discloses wherein step (b) comprises cooling to an intermediate temperature followed by cooling from the intermediate temperature to the second temperature over a second period of time (since during the cool-down stage the temperature is ramped down from “a temperature above 700°C” to “room temperature” ([0030], any in-between temperature during the ramp down is considered “an intermediate temperature”).
Regarding claim 11, Stockman discloses the atmosphere during cooling from the intermediate temperature to the second temperature consists of N2 ([0029]-[0030]).
Regarding claim 12, Stockman discloses a method comprising:
(a) Annealing, in situ, a film of a group III-Nitride semiconductor comprising a Mg dopant formed via MOCVD at a first temperature (“typically to around 1000°C”; [0026]) (Examiner notes the “first temperature” is read as corresponding to the formation temperature) for a first period of time under an atmosphere comprising NH3 ([0026]);
(b) Cooling, in situ, the film of the group III-Nitride semiconductor to an intermediate temperature (starting temperature of cool-down stage ramp down) that is lower than the first temperature ([0028]-[0030]); and
(c) Cooling, in situ, the film of the group III-Nitride semiconductor from the intermediate temperature to a second temperature (“room temperature”; [0030]) over a second period of time under an atmosphere comprising N2 in the absence of NH3 ([0029]), wherein the second temperature is lower than the first temperature and the intermediate temperature, to form an activated Mg-doped III-Nitride semiconductor film ([0036]).
Yet, Stockman does not disclose during step (a), the atmosphere comprises N2 ([0036]).  However, Kryliouk discloses forming a group III-Nitride semiconductor by MOCVD using N2 as a carrier gas (col 8, lines 56-60).  This has the advantage of being able to modify the deposition rate and the properties of the formed film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Stockman with the atmosphere comprising N2 during step (a), as taught by Kryliouk, so as to utilize a carrier gas to be able to modify the deposition rate and the properties of the III-Nitride semiconductor.
Regarding claim 13, Stockman discloses the first temperature is within the range of 900°C to 1100°C (“around 1000°C”; [0026]) but does not disclose the first period of time is in a range from 30 seconds to 5 minutes.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a first period duration between the range of 30 seconds and 5 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Stockman discloses the atmosphere during step (a) is free of H2 ([0026]).
Regarding claim 17, Stockman discloses the atmosphere during step (c) consists of N2 ([0029]-[0030]).
Regarding claim 18, Stockman discloses the atmosphere during step (b) and step (c) consists of N2 ([0028]-[0030]).
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockman et al. (U.S. 2002/0157596 A1; “Stockman 1”; alternative interpretation) in view of Kryliouk et al. (U.S. 6,218,280 B1; “Kryliouk”).
Regarding claim 1, Stockman 1 discloses a method comprising:
(a) Annealing, in situ, a film of a group III-Nitride semiconductor comprising a p-type dopant formed via metalorganic chemical vapor deposition (MOCVD) at a first temperature (“typically to around 1000°C”; [0026]) for a first period of time under an atmosphere comprising NH3 (Examiner notes the “first temperature” is read as corresponding to the formation temperature) ([0026]); and
(b) Cooling, in situ, the film of the group III-Nitride semiconductor to a second temperature (within range of from “a temperature above 700°C” to “room temperature” ([0030]) that is lower than the first temperature ([0028], [0030]) under an atmosphere comprising N2 in the absence of NH3 ([0029]), to form an activated p-type group III-Nitride semiconductor film ([0036]).
Yet, Stockman 1 does not disclose during step (a), the atmosphere comprises N2 ([0036]).  However, Kryliouk discloses forming a group III-Nitride semiconductor by MOCVD using N2 as a carrier gas (col 8, lines 56-60).  This has the advantage of being able to modify the deposition rate and the properties of the formed film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Stockman 1 with the atmosphere comprising N2 during step (a), as taught by Kryliouk, so as to utilize a carrier gas to be able to modify the deposition rate and the properties of the III-Nitride semiconductor.
Regarding claim 7, Stockman 1 discloses a second temperature within the range from above 700°C to room temperature ([0030]) but does not disclose the range must be within 750°C and 650°C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a second temperature within the range of 750°C and 650°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 6, 10, 15-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/19/2022